Acknowledgements
This communication is in response to applicant’s response filed on 03/22/2022.
Claims 1-8, 10, and 14-20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(1) that Monica (US 20190268165) does not expressly or inherently describe “retrieve first token information from the received first request ... the first token information includes first private key reference information, and the first private key reference information indicates a reference to an encrypted version of a first private key associated with a first user device of the first user ... validate the first administrator based on the retrieved first token information and the stored smart contract information ... extract the first private key associated with the first user device of the first user, wherein the extraction of the first private key is based on the validation and the first private key reference information,” as recited in amended claims 1 and 17, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments made to claims 1 and 17. 
	Applicant argues dependent claims 2-16 and 18-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections for amended claims 1 and 17.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monica (US 20190268165) in view of Jarjoui (US 20210051022).

	Regarding Claims 1 and 17, Monica teaches receive a first request for a first transaction on a blockchain network from a first administrator device associated with the first administrator (Paragraphs 0056 and 0059 teach to facilitate the authentication of signers that are the authorized parties of an operation through the Hardware Security Module’s (HSM) privileged access to keys, the HSM stores, in its internal storage multiple instances of a data structure called “Organization,” i.e., one instance for each customer of the Cryptoasset Custodian; the Organization data structure may contain the following fields: an identifier (ID) of the organization, a name of the organization, a public key of the organization, a list of users who belong to the organization, a policy map, a list of vaults that belong to the organization and their respective policy maps; FIG. 4 is a flow diagram showing an example of a process performed by an HSM in connection with a requested operation; a request is received to take an action with respect to a vault of multiple different vaults in a cryptoasset custodial system; the multiple different vaults are logical groupings of cryptoassets associated with a user (e.g., a customer and/or customer's employee and/or retail customer) of the cryptoasset custodial system; the request includes additional information needed by the HSM to process the request, such as a policy map for a vault, e.g., in an Organization data structure (e.g., types of requested actions are possible, including deposits, withdrawals, transfers, policy updates, etc.)); retrieve first token information from the received first request, wherein the first token information indicates an association between the first administrator and a first user from the plurality of users (Paragraph 0060 teaches a vault is identified from the received request by extracting a Vault ID from the request itself, or determining a Vault ID from other information in the request; for example, the request can include an Asset ID, which the HSM can use to look up the Vault ID in a database; other information used by the HSM, such as a public key of a customer that owns the vault, can be extracted from the request or be determined or derived from information in the request); extract a first private key, associated with a first user device of the first user, based on the validation and on first private key reference information included in the retrieved first token information (Paragraph 0063 teaches if the requested action does conform to the rules of the policy map for the vault, the requested action is effected by the HSM (i.e., extraction of private key)); and control the first transaction on the blockchain network based on the extracted first private key (Paragraph 0064 teaches the HSM can digitally sign some data (e.g., at least a portion of the request) using a private key (e.g., a cryptoasset private key) and then send the digital signature to an appropriate recipient (e.g., to a blockchain network) for further processing).
However, Monica does not explicitly teach the first token information includes first private key reference information; and the first private key reference information indicates a reference to an encrypted version of a first private key associated with a first user device of the first user; validate the first administrator based on the retrieved first token information and the stored smart contract information; and extract the first private key associated with the first user device of the first user, wherein the extraction of the first private key is based on the validation and the first private key reference information.
Jarjoui from same or similar field of endeavor teaches the first token information includes first private key reference information (Paragraphs 0034, 0031, and 0054 teach a client device may submit to a digital signing service a request to authenticate an electronic transaction for an outgoing transfer of electronic currency from the electronic account; the digital signing service converts a value of the electronic account to an index value, or obtains a public key associated with the electronic account and used the value of the public key as the index value; the digital signing service then identifies a respective encrypted private key corresponding to the index value (i.e., the index value or hash of the index value is the first private key reference information included in the first token information); the digital signing service communicates, via communications networks, with an encryption/decryption service and an intermediary service; the intermediary service communicates with the data storage service; the intermediary service receives a request to retrieve encrypted data (e.g., the encrypted private key and/or encrypted associated account data) that is stored by the data storage service), and the first private key reference information indicates a reference to an encrypted version of a first private key associated with a first user device of the first user (Paragraphs 0033 and 0055 teach each of the multiple encrypted private keys may have an associated index value which is also stored in the memory cache; the digital signing service uses the index value to perform lookups (e.g., via a lookup table in the memory cache) and identifies a particular encrypted private key associated with the index value; the request to retrieve data may include a parameter for a specific encrypted data item (e.g., a particular encrypted private key and/or encrypted associated account data); the request may include a range of particular encrypted data to be retrieved based on one or more parameters (e.g., a date range the encrypted data was created or a date range the encrypted data was last updated); the request may include a parameter to indicate that all stored encrypted data should be retrieved); validate the first administrator based on the retrieved first token information and the stored smart contract information (Paragraphs 0045 and 0032 teach the intermediary service provides an intermediary layer of security distancing the digital signing service (i.e., first administrator) from the data storage service; for example, administrators of the digital signing service, intermediary service and data storage service would be different users whose identity should be maintained in secret as to the other users; the data storage service stores the encrypted private key and its associated index value; the system may optionally perform a validation operation to determine whether the public address to which the funds are being transferred to is on an approved list (e.g., a public address white list); if the system determines that the public address is on the approved list (e.g., a list of public addresses stored in memory accessible by the system), then the digital signing service receives the electronic transaction for digital signing); and extract the first private key associated with the first user device of the first user, wherein the extraction of the first private key is based on the validation and the first private key reference information (Paragraph 0035 teaches the digital signing service securely provides (e.g., transmits) the identified encrypted private key from the digital signing service to an encryption/decryption service; the encryption/decryption service may decrypt the encrypted private key using one or more encryption/decryption standards, and transmits the decrypted private key to digital signing service).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monica, which teaches controlling a payment using an extracted private key on a blockchain network, to incorporate the teachings of Jarjoui for the first token information includes first private key reference information; and the first private key reference information indicates a reference to an encrypted version of a first private key associated with a first user device of the first user; validate the first administrator based on the retrieved first token information and the stored smart contract information; and extract the first private key associated with the first user device of the first user, wherein the extraction of the first private key is based on the validation and the first private key reference information.
There is motivation to combine Jarjoui into Monica because an exemplary system for digital transaction signing for multiple client devices using secured encrypted private keys is provided. The system encrypts and stores private keys in a secured manner to prevent administrators of the system from accessing private key information. The system provides a mechanism to create, manage and store private keys in such a way that no single user (or minority group of users) has access to unencrypted private keys. Additionally, the system provides a mechanism for the creation and signing of electronic transactions using the stored private keys. One innovative aspect of the subject described in this specification can be embodied in systems, computer readable media, and methods that include operations for digital transaction signing for multiple client devices using secured encrypted private keys. One of the operations is performed by storing multiple encrypted private keys in a memory cache accessible by a primary device and decrypting the private keys as needed. Each of the stored encrypted private keys are associated with an electronic account. An electronic transaction which is associated with an electronic account is received from a secondary device. A particular encrypted private key from the stored multiple encrypted private keys is identified. The identified encrypted private key is transmitted to a decrypting service where the encrypted private key is unencrypted. The electronic transaction is then digitally signed based on the unencrypted private key, and the digitally signed electronic transaction is transmitted to the requesting secondary device. The transactions and transfer of data among devices ideally should be performed over private and/or secured networks (Jarjoui Paragraphs 0003-0004).
	Regarding Claim 1, Monica teaches a wallet management apparatus, comprising: a memory configured to store smart contract information associated with each user of a plurality of users, wherein the smart contract information includes delegation agreement information between each user of the plurality of users and a first administrator; circuitry, coupled with the memory (Paragraph 0030 teaches the HSM (i.e., wallet management apparatus) includes at least one physical computing device, which executes cryptographic processing code that manages private keys of asymmetric cryptographic key pairs usable to control access to cryptoassets in at least one blockchain; the HSM also includes at least one secure storage device coupled with the physical computing device; the secure storage device 106 can be a non-volatile memory device included in an integrated circuit chip including the physical computing device, and the cryptographic processing code can be stored in (and potentially run directly from) the secure non-volatile memory device).
	Regarding Claim 17, Monica teaches a method (Paragraph 0059 teaches FIG. 4 is a flow diagram showing an example of a process performed by an HSM in connection with a requested operation (also referred to as a requested action)), comprising: in a wallet management apparatus: storing smart contract information associated with each user of a plurality of users (Paragraphs 0033-0034 teach each vault has its own associated policy map, which defines vault control rules governing which actions are allowed for the vault under one or more specified conditions; each account has an associated cryptographic key that is controlled by the HSM; the cryptographic key is used to secure each policy map for each vault in the associated account), wherein the smart contract information includes delegation agreement information between each user of the plurality of users and a first administrator (Paragraphs 0056 and 0042 teach a “policy map” is a set of policies, including one policy for each possible action that may be carried out (e.g., add user, change vault policy, etc.); risk analysis software can follow a policy set on each individual vault and can look at any of various risk signals (e.g., the amount being transacted, how many users have authorized this transaction, the location(s) from which the transaction was requested and approved, the destination address) to compute a final risk score that might lead to the transaction being approved or more information being requested).

	Regarding Claim 2, the combination of Monica and Jarjoui teaches all the limitations of claim 1 above; and Monica further teaches receive a second request for a second transaction on the blockchain network from a second user, wherein the second user is different from each user of the plurality of users (Paragraph 0043 teaches deposits are initiated by a customer via the Internet through a software application (hereinafter “the Cryptoasset Custodial System (CCS) application”) (not shown) executing on a user device of the customer; this can be done by the customer's selecting an asset type and requesting a deposit for a given amount in the CCS application; once initiated, the request for a blockchain deposit address is then sent to the online server, which receives the request and forwards it via the relay server to the HSM); and generate, based on the received second request, a second private key associated with a user device of the second user based on the received second request (Paragraph 0043 teaches the HSM then generates a new public-private key pair to correspond uniquely with the deposit, i.e., to correspond with the requested blockchain address; the HSM uses the private key of the relevant Organization and a KDF to generate the new key pair for the blockchain address; an “Organization” in this context is a data structure that corresponds to a particular customer).

Regarding Claim 3, the combination of Monica and Jarjoui teaches all the limitations of claim 2 above; and Monica further teaches generate second token information that indicates an association between the first administrator and the second user (Paragraph 0044 teaches the HSM next generates the blockchain address for the deposit from the public key of the newly-created key pair; the HSM then signs the blockchain address with the Organization's private key and returns the signed blockchain address to the online server); and transmit the generated second token information to the first administrator device associated with the first administrator (Paragraphs 0044-0045 teach the online server then causes the signed blockchain address to be sent to the customer's user device, to cause the user device to present the address to the customer in the CCS application on a user device, in an easy-to-consume format (e.g., as a QR code), for use as a destination address in a blockchain transaction; the CCS application on the user device verifies the signature of the address before presenting the address to customer; the customer's user device uses the public key of the Organization (which it previously received from the CCS and locally stored) to verify the authenticity of the blockchain address it receives from the CCS; the customer then initiates a transaction to deposit assets into the CCS).

Regarding Claim 4, the combination of Monica and Jarjoui teaches all the limitations of claim 3 above; and Monica further teaches wherein the generated second token information corresponds to identification information of the second user, identification information of the first administrator, a token identification number, second private key reference information which provides a reference to an encrypted version of the second private key associated with the user device of the second user, and second delegation agreement information between the second user and the first administrator (Paragraphs 0043-0044 and  0046-0047 teach the private key of the newly generated key pair cannot be extracted from the HSM, but can be backed up securely in an encrypted file; the HSM then signs the blockchain address with the Organization's private key and returns the signed blockchain address to the online server; the online server (i.e., CCS) then causes the signed blockchain address to be sent to the customer's user device, to cause the user device to present the address to the customer in the CCS application on a user device, in an easy-to-consume format (e.g., as a QR code), for use as a destination address in a blockchain transaction; the address of the deposit is stored in a collection with other addresses belonging to the customer in the CCS, known as the customer's vault; a vault in this context is a data entity that contains assets and a policy map containing one or more policies governing deposits and withdrawals from those assets; once under custody and stored with the CCS, an asset is completely under the control of the CCS; once the deposit transaction is confirmed by customer and confirmed on the blockchain, the customer is so notified by the online server).

Regarding Claim 5, the combination of Monica and Jarjoui teaches all the limitations of claim 4 above; and Monica further teaches update the stored smart contract information for the second user based on the second delegation agreement information between the second user and the first administrator (Paragraphs 0059 and 0064 teach in some embodiments, the request includes additional information needed by the HSM to process the request, such as a policy map for a vault, e.g., in an Organization data structure; various types of requested actions are possible, including policy updates; the HSM can process an updated policy map with a cryptographic key (e.g., encrypt the updated policy map with a symmetric key of the customer, or digitally sign the updated policy map with a private portion of an asymmetric key of the customer) and then send or save the results of this processing; the HSM also updates the policy map itself based on received instructions, and in some embodiments, the HSM receives the updated policy map along with the request to authorize and secure the update).

Regarding Claims 6 and 20, the combination of Monica and Jarjoui teaches all the limitations of claims 1 and 17 above; and however, the combination does not explicitly teach wherein the circuitry is further configured to: decrypt the encrypted version of the first private key based on the first private key reference information; and extract the first private key associated with the first user device based on the decryption of the encrypted version of the first private key.
Jarjoui further teaches wherein the circuitry is further configured to: decrypt the encrypted version of the first private key based on the first private key reference information (Paragraphs 0034-0035 teach the digital signing service converts a value of the electronic account to an index value, or obtains a public key associated with the electronic account and used the value of the public key as the index value; the digital signing service then identifies a respective encrypted private key corresponding to the index value; The digital signing service securely provides the identified encrypted private key from the digital signing service to an encryption/decryption service; The encryption/decryption service may decrypt the encrypted private key using one or more encryption/decryption standards); and extract the first private key associated with the first user device based on the decryption of the encrypted version of the first private key (Paragraphs 0035 teaches the encryption/decryption service decrypts the encrypted private key and transmits (i.e., extracts), via the communications network 125, the decrypted private key to digital signing service).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica and Jarjoui to incorporate the further teachings of Jarjoui for the circuitry is further configured to: decrypt the encrypted version of the first private key based on the first private key reference information; and extract the first private key associated with the first user device based on the decryption of the encrypted version of the first private key.
There is motivation to further combine Jarjoui into the combination of Monica and Jarjoui because the digital signing service generates a digital signature which provides validation and authentication of the electronic transactions. The digital signature is generated in conjunction with the use of the unencrypted private key. The digital signature may be later verified using the corresponding public key. In one embodiment, the digital signature is a mathematical scheme for presenting the authenticity of electronic transactions, messages or documents. For example, the digital signing service may create a one-way hash of the electronic transaction using the private key to encrypt the hash using an asymmetric cryptographic technique. Each signed electronic transaction would have a different digital signature based on the unencrypted private key used to sign the electronic transaction (Jarjoui Paragraph 0038).

Regarding Claim 7, the combination of Monica and Jarjoui teaches all the limitations of claim 1 above; and Monica further teaches wherein the memory is further configured to store a plurality of private keys each of which is associated with corresponding user of the plurality of users (Paragraphs 0032 and 0036 teach the secure storage device stores one or more cryptographic keys that are controlled by the HSM; the one or more cryptographic keys can be one or more asymmetric cryptographic key pairs, where each key pair has a public key and a private key, which are usable for digital signature processing; for example, the one or more cryptographic keys can be a private key of a customer of the CCS and/or private cryptoasset keys that are logically separated into vaults; the HSM stores multiple cryptographic keys (e.g., all the cryptographic keys) that are kept secure by the HSM; thus, the HSM can store all the private keys for each of the vaults), and the circuitry is further configured to extract the first private key from the stored plurality of private keys based on the retrieved first token information and the validation (Paragraph 0033 teaches the HSM provides an HSM environment in which cryptographic processing code operates on multiple cryptographic keys to control access to cryptoassets that are managed by the CCS; the HSM can provide cryptographic processing for one or more custodial accounts, each account being for one or more customers of the Cryptoasset Custodian; each account includes two or more vaults, where each vault includes multiple private keys useable to access cryptoasset; the private keys are derived (at least in part) from a Vault ID for each respective vault, which helps to enforce the logical separation of the private keys in the respective vaults, thus improving security in the CCS).

Regarding Claim 8, the combination of Monica and Jarjoui teaches all the limitations of claim 1 above; and Monica further teaches wherein the memory is further configured to store user-profile information associated with each user of the plurality of users and a token list that includes token information associated with each user of the plurality of users (Paragraph 0033-0035 and 0042 teach each vault has its own associated policy map, which defines vault control rules governing which actions are allowed for the vault under one or more specified conditions; the cryptographic key is used to secure each policy map for each vault in the associated account; the HSM only allows use of a private key in a vault when the requested action conforms to the rules set forth in the vault's associated policy map and only when that policy map has been authenticated by the HSM; when both conditions are met, the HSM will effect the requested action; the risk analysis software can follow a policy set on each individual vault and can look at any of various risk signals (e.g., the amount being transacted, how many users have authorized this transaction, the location(s) from which the transaction was requested and approved, the destination address) to compute a final risk score that might lead to the transaction being approved or more information being requested).

Regarding Claim 9, the combination of Monica and Jarjoui teaches all the limitations of claim 8 above; and Monica further teaches determine a presence of the retrieved first token information associated with the first user in the token list (Paragraphs 0060-0061 teach a vault is identified from the received request by extracting a Vault ID from the request itself or determining a Vault ID from other information in the request; other information used by the HSM, such as a public key of a customer that owns the vault, can be extracted from the request or be determined or derived from information in the request; the public key of the customer that owns the vault is used to check a digital signature of a policy map for the vault; the digitally signed policy map can be stored on the HSM, provided to the HSM along with the request, or obtained by the HSM in response to the request; in any case, the digital signature of the policy map is checked before the HSM allows the requested action to proceed with respect to the vault); and validate the first administrator based on the determined presence of the retrieved first token information in the token list (Paragraphs 0062-0063 teaches if the digital signature is not valid, the requested action is rejected; if the digital signature is valid, the requested action is checked against one or more policies specified by the policy map for the vault; as described above, various rules can be defined by the policy map; if the requested action does conform to the rules of the policy map for the vault, the requested action is effected by the HSM).

Regarding Claim 10, the combination of Monica and Jarjoui teaches all the limitations of claim 8 above; and Monica further teaches update the token list based on a change in the token information associated with each user of the plurality of users (Paragraphs 0056 and 0079-0080 teach the Organization data structure may contain the following fields: an identifier (ID) of the organization, a name of the organization, a public key of the organization, a list of users who belong to the organization, a policy map, a list of vaults that belong to the organization and their respective policy maps, and a generation number that is incremented each time the organization structure is updated; the Thresholding Service validates operations initiated and approved by users to ensure that they've met a threshold quorum before being executed; such operations may include proposing a transaction (e.g., “withdraw 100 Bitcoin”), adding a user to an account, changing a user's permissions, removing a user from an account, and changing the thresholding logic).

Regarding Claims 11 and 18, the combination of Monica and Jarjoui teaches all the limitations of claims 1 and 17 above; and Monica further teaches validate the first administrator and the first administrator device, based on the delegation agreement information between the first user and the first administrator (Paragraph 0039, 0052, 0060-0061, 0065-0066 teach one or more user devices can communicate with the CCS; each user device is associated with a different user; initially, the HSM receives from the relay server an operation description, which specifies an Organization; the operation description is a set of data and metadata describing a requested operation, such as a requested deposit, withdrawal or transfer of cryptocurrency; when a user endorses a transaction request, they are subjected to one or more forms of authentication by their mobile device and/or the CCS, to establish that they are the expected person taking the action; a vault is identified from the received request by extracting a Vault ID from the request itself or determining a Vault ID from other information in the request; other information used by the HSM, such as a public key of a customer that owns the vault, can be extracted from the request or be determined or derived from information in the request; the public key of the customer that owns the vault is used to check a digital signature of a policy map for the vault; the digital signature of the policy map is checked before the HSM allows the requested action to proceed with respect to the vault; the HSM verifies the integrity of the specified Organization, and then looks up the policy in the Organization's or the vault's policy map).

Regarding Claim 12, the combination of Monica and Jarjoui teaches all the limitations of claim 11 above; and Monica further teaches wherein, based on the extracted first private key, the circuitry is further configured to execute the first transaction on the blockchain network by use of the first administrator device associated with the first administrator (Paragraphs 0041 and 0063-0064 teach the CCS has access to at least one blockchain network corresponding to cryptoassets of which the CCS has custody; if the requested action does conform to the rules of the policy map for the vault, the requested action is effected by the HSM; for example, the HSM can digitally sign some data (e.g., at least a portion of the request) using a private key (e.g., a cryptoasset private key) and then send the digital signature to an appropriate recipient (e.g., to a blockchain network) for further processing).

Regarding Claim 13, the combination of Monica and Jarjoui teaches all the limitations of claim 1 above; and Monica further teaches block the first transaction requested on the blockchain network, based on an invalidation of the first administrator (Paragraphs 0062 and 0075-0077 teach if the digital signature is not valid, the requested action is rejected; the CCS can prove ownership of these assets to auditors by making use of the private key corresponding to a user's vault to sign a string of randomly chosen text chosen by the auditors; an auditor wishes to see proof that the CCS has access to funds in wallet identified by the address, “1BvBMSEYstn5Au4m4GFg7yJaNVN2;” the auditor therefore randomly generates a long string, e.g., “xGG8vQFnd8QDwHz6Uj1GX,” and submits the following challenge; the CCS receives the challenge and forwards it to the HSM 5 as a predefined template serialized package; the HSM is programmed to accept and sign such audit requests with the private key associated with the specified address; the CCS then returns the valid signature for the challenge that can be independently verified by the auditor; this verification proves that the CCS has control over a private key associated with an entry on the blockchain, achieving proof of control of the asset).

Regarding Claims 14 and 19, the combination of Monica and Jarjoui teaches all the limitations of claims 1 and 17 above; and Monica further teaches transmit, based on the validation, a notification for completion of the first 56transaction on the blockchain network to the first administrator device and to the first user device (Paragraph 0047 teaches once the deposit transaction is confirmed by customer and confirmed on the blockchain, the customer is so notified by the online server, and the assets are considered to be under custody of the CCS).

Regarding Claim 15, the combination of Monica and Jarjoui teaches all the limitations of claim 1 above; and Monica further teaches control the first administrator device to transfer an ownership for the first transaction on the blockchain network to the first user device associated with the first user, the first administrator device is controlled based on a public key associated with the first user device of the first user and a second private key associated with the first user device of the first user, and the second private key is different from the first private key (Paragraphs 0032-0033 and 0044 teach one or more cryptographic keys can be a private key of a customer of the CCS and/or private cryptoasset keys that are logically separated into vaults; the HSM provides an HSM environment in which cryptographic processing code operates on multiple cryptographic keys to control access to cryptoassets that are managed by the CCS; the HSM can provide cryptographic processing for one or more custodial accounts, each account being for one or more customers of the Cryptoasset Custodian; each account includes two or more vaults, where each vault includes multiple private keys useable to access cryptoasset; the private keys are derived from a Vault ID for each respective vault, which helps to enforce the logical separation of the private keys in the respective vaults, thus improving security in the CCS; the online server (i.e., CCS) causes the signed blockchain address to be sent to the customer's user device, to cause the user device to present the address to the customer in the CCS application on a user device, in an easy-to-consume format (e.g., as a QR code), for use as a destination address in a blockchain transaction).

Regarding Claim 16, the combination of Monica and Jarjoui teaches all the limitations of claim 1 above; and Monica further teaches control the first user device associated with the first user to transfer an ownership for the first transaction on the blockchain network to the first user device associated with the first user, the first user device is controlled based on a second private key associated with a second user device of the first user, and the second private key is different from the first private key (Paragraphs 0032-0033 and 0045 teach one or more cryptographic keys can be a private key of a customer of the CCS and/or private cryptoasset keys that are logically separated into vaults; the HSM provides an HSM environment in which cryptographic processing code operates on multiple cryptographic keys to control access to cryptoassets that are managed by the CCS; the HSM can provide cryptographic processing for one or more custodial accounts, each account being for one or more customers of the Cryptoasset Custodian; each account includes two or more vaults, where each vault includes multiple private keys useable to access cryptoasset; the private keys are derived from a Vault ID for each respective vault, which helps to enforce the logical separation of the private keys in the respective vaults, thus improving security in the CCS; the customer's user device uses the public key of the Organization (which it previously received from the CCS 1 and locally stored) to verify the authenticity of the blockchain address it receives from the CCS; the customer then initiates a transaction to deposit assets into the CCS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (US 20200118095) teaches a cryptocurrency securing method and device thereof. The device receives an encrypted personal identification number from a user device, and decrypts the encrypted personal identification number via a first asymmetric key for deriving a personal identification number. The device decrypts an encrypted personal key via the personal identification number for deriving a personal key, and decrypts an encrypted cryptocurrency private key information via the personal key for deriving a cryptocurrency private key information.
Roach et al. (WO 2020260864 A1) teaches a method of managing cryptocurrency keys. The method comprises: generating one or more cryptocurrency keys; encrypting the cryptocurrency keys with a password and communicating the encrypted cryptocurrency keys to remote storage. The method further comprises, subsequently, retrieving the encrypted cryptocurrency keys from the remote storage; decrypting the encrypted cryptocurrency keys with the password, and storing temporarily the decrypted cryptocurrency keys for use in one or more cryptocurrency transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                              
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685